April 17, 2009


Mr. Don R. Cotton
The Bob Richardson Law Firm
812 San Antonio St., Ste. 300
Austin, TX 78701
Mr. L. Chris Heinemeyer
Krenek & Heinemeyer, P.C.
9601 McAllister Freeway, Suite 1110
San Antonio, TX 78216

RE:   Case Number:  07-0760
      Court of Appeals Number:  11-05-00371-CV
      Trial Court Number:  04-0-017

Style:      GREG TANNER AND MARIBEL TANNER, INDIVIDUALLY AND AS NEXT
      FRIENDS OF K.T. AND R.T., MINOR CHILDREN
      v.
      NATIONWIDE MUTUAL FIRE INSURANCE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Tina Morgan   |
|   |Ms. Sherry        |
|   |Williamson        |